Wait, J.
The interpretation of the fifth clause in the
will of Patience E. Snow is settled by the recent decision in Cavan v. Woodbury, 240 Mass. 125. In that case, after ample discussion of the authorities, language in substance the same as that used in the will before us was held to create an equitable estate for life. The administrator with the will annexed of the cestui que trust, in claiming an equitable fee, has relied chiefly upon Chauncey v. Francis, 181 Mass. 513. It is to be noted that in Chauncey v. Francis, there were other gifts of equitable life estates with provisions for the remainders, and, the court says, “ there is no reason why she should not have used similar language for the disposition of the remainder of the trust fund created in the clause in question if she had intended that the interest in the whole of the fund should not pass to her nephew.”
In the will before us there is no such indication of the *246purpose of the testatrix. The fact that, in the will of Patience E. Snow, there is a residuary clause, while there was none in the will interpreted by Cavan v. Woodbury, does not require a different result.
The decision of the judge of the Probate Court was correct. The will created an equitable life estate; and the petitioner should now distribute the fund as directed in the decree.

Decree affirmed.